COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON


                                           ORDER

Appellate case name:     Harris County and Texas Commission on Environmental Quality
                         v. International Paper Company

Appellate case number:      01-15-00354-CV

Trial court case number:    2011-76724

Trial court:                295th District Court


       In response to Appellants’ motion for an extension of time to file motions for
rehearing and en banc reconsideration, the deadline to file such motions was extended to
December 5, 2016. If a motion is not timely filed, this Court will lose plenary power on
that date. See TEX. R. APP. P. 19.1 With this in mind, the Court requests the following:
      1.     Appellants are requested to inform the Court no later than
Friday, December 2 at noon, whether they intend to file a motion for rehearing or en
banc consideration by the applicable deadline (December 5);
       2.     All parties are requested to file a response to the Amicus brief filed on
behalf of McGinnes Industrial Maintenance Corp. on November 17, 2016. The responses,
if any, should address all 12 of McGinnes’s assertions of “inaccurate dicta” with (1) a
stated position on whether the responding party agrees that the text of the memorandum
opinion is inaccurate and (2) citation to the record to support that position. The responses,
if any, should be no longer than ten pages in length and filed no later than
Monday, December 5, 2016.
       3.     To the extent plenary power is further extended and a party (or McGinnis)
chooses to file a reply to any responsive pleading filed under this order, the reply, if any,
will need to be filed no later than Monday, December 12 and be no longer than five
pages in length.
      It is so ORDERED.


Judge’s signature: Harvey Brown
                    Acting individually    Acting for the Court


Date: November 29, 2016